Citation Nr: 1202546	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  09-09 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis and/or residuals of hepatitis.

2.  Entitlement to service connection for hepatitis and/or residuals of hepatitis.

3.  Entitlement to an effective date prior to May 10, 2007, for the award of service connection for right ear hearing loss.

4.  Entitlement to an effective date prior to December 5, 2007, for the award of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to July 1982 and from October 1988 to April 1989.  The Veteran also had service with a reserve component from April 1987 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) from October 2007 and January 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In April 2011, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of the hearing has been associated with the claims file.  

In August 2011 the Board received from the Veteran additional evidence.  This evidence was accompanied by a waiver of RO review.  Therefore, regardless of whether or not this evidence is relevant, the Board finds that adjudication of the appeal may go forward without first remanding it for agency of original jurisdiction review.  See 38 C.F.R. §§ 19.31, 19.37(a), 20.1304 (2011).

The claims for earlier effective dates for the grants of service connection for right ear hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An August 1993 rating decision denied service connection for hepatitis B and its residuals; the Veteran was provided notice of that decision at his last address of record; he did not appeal that decision or submit new and material evidence within the one year appeal period; and therefore the August 1993 rating decision is final.

2.  A November 2004 rating decision denied the Veteran's application to reopen his claim of service connection for hepatitis and its residuals but the Veteran was not provided notice of that decision at his last address of record and therefore the November 2004 rating decision is not final.  

3.  Evidence received since the time of the final August 1993 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hepatitis and/or residuals of hepatitis.

4.  The preponderance of the competent and credible evidence is against a finding that the Veteran's current hepatitis A/B and C, claimed as hepatitis and/or residuals of hepatitis, is related to his military service.


CONCLUSIONS OF LAW

1.  The August 1993 rating decision denying service connection for hepatitis and/or residuals of hepatitis is final, evidence submitted since that time is new and material, and the claim is reopened.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2011).

2.  Hepatitis and/or residuals of hepatitis was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to applications to reopen, the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  Specifically, VA must notify a claimant of the evidence and information that is necessary to reopen the claim as well as notified of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit in light of the specific bases for the prior denial of the claim.

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

As to the application to reopen the claim for hepatitis and/or residuals of hepatitis, the Board notes that this claim is being reopened for the reasons explained below.  Therefore, the Board finds that any defects in VCAA notice and development as to reopening is harmless error.  

As to the claim of service connection for hepatitis and/or residuals of hepatitis, the Board notes that letters dated in July 2004, August 2004, June 2007, November 2007, and February 2008 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Furthermore, the Board finds that even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice in the above letters, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Acting Veterans' Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Acting Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records from his place of incarceration and from the Eastern Colorado Health Care System.  

The Veteran was also provided a VA examination in April 2008 which the Board finds is adequate to adjudicate the claim because, after a review of the record on appeal and an examination of the claimant, the examiner opined as to the origin of the Veteran's disability which opinion is supported by citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim to Reopen

The Veteran contends that his current hepatitis A/B and C is the same as the hepatitis he was diagnosed with while on active duty and/or is a residual of that hepatitis.  He also claims that he was not tested for hepatitis C until 1998 and he believes that if he had been tested earlier, it would have shown hepatitis C.

The RO first denied service connection for hepatitis B and its residuals in August 1993 and notified the Veteran of the decision later that month.  The Veteran did not appeal this rating decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The record also does not show that the Veteran submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b).  

A November 2004 rating decision thereafter denied the Veteran's application to reopen his claim of service connection for hepatitis and its residuals.  However, the Veteran was not provided notice of that decision at his last address of record.  38 C.F.R. § 3.1(q).  Therefore, the Board finds that the November 2004 rating decision is not final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

As to reopening prior final rating decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is only required to give consideration to the evidence received since the last final denial of the claim, which in this case was the August 1993 rating decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  However, the Board will consider any newly submitted evidence in light of the totality of the record.

In this regard, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Additionally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifest to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In summary, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

With the above criteria in mind, the Board notes that the August 1993 rating decision denied the claim of service connection for hepatitis B and its residuals, concluding that while the Veteran had a mild case of hepatitis in service, there was no evidence to show that any liver disorder resulted or that hepatitis had continued.

However, since his claim was denied in August 1993, the Veteran has been diagnosed with hepatitis.  Specifically, records starting in 2006 show him being diagnosed with hepatitis A/B and C.  See records from the Veteran's place of incarceration and the April 2008 VA examination. 

The Board finds this post-service diagnosis of hepatitis A/B and C, when taken together with the diagnosis of hepatitis already found in the service treatment records, is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

The claim of service connection for hepatitis and/or residuals of hepatitis is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Service Connection Claim

As to the merits of the Veteran's claim of service connection for hepatitis and/or residuals of hepatitis, the Board will first look to see if he had an in-service disease or injury.  38 C.F.R. § 3.303(a).  In this regard, the Board notes that a September 1974 service treatment record documents the Veteran being diagnosed with hepatitis.  Service treatment records thereafter show his being hospitalized from September 1974 to October 1974 with mild viral hepatitis manifested by jaundice and some liver tenderness.  A November 1974 service treatment record also shows the Veteran being treated for post-hepatitis symptoms.  The Board also finds that the Veteran is both competent and credible to report on what he can see and feel while on active duty such as jaundice and abdominal pain.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

On the other hand, the Board notes that subsequent service and reserve component treatment records, including a January 1979 annual examination, were thereafter negative for symptoms of or a diagnosis of hepatitis.  In fact, the January 1979 examination was normal.  There were no medical records from that point until the Veteran's enlistment physical in June 1986 at his entry into a reserve component showing any complaints of symptoms which might be linked to a hepatitis infection.  At the enlistment physical, the Veteran did report a history of hepatitis, but the medical officer found that there were no current sequelae of the prior hepatitis infection.  

Initially, the Board notes that while a lay person is competent to report his skin was yellow and he had abdominal pain while on active duty, the Board finds that diagnosing hepatitis and/or a residual requires special medical training and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons, including the Veteran, are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's opinion that he continued to have hepatitis and/or its residuals following the September to October 1974 hospitalization and the one problem in November 1974 is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Moreover, the Board finds the fact that service treatment records after November 1974 were void of any additional mention of hepatitis, and the fact that examinations were normal, to be more compelling than any lay assertions suggesting that the Veteran continued to have problems with hepatitis following his 1974 hospitalization and his single reoccurrence while on active duty, which were constructed years later in connection with a claim for VA benefits.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Here, there is no dispute that the Veteran contracted some form of hepatitis while in service, as this is clearly reflected in the service treatment records, but the fact remains that the subsequent records suggest very clearly that this hepatitis infection resolved.    

Given the above, the Board finds, as did the service department, that the preponderance of the competent and credible evidence shows that the Veteran's hepatitis resolved after his 1974 hospitalization.  Accordingly, the Board finds that entitlement to service connection for hepatitis and/or residuals of hepatitis based on in-service incurrence must be denied despite the documented hepatitis while he was on active duty.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from his last period of active duty service in 1989 and the first complaints, diagnoses, or treatment for hepatitis in 2006, diagnosed as hepatitis A/B and C, to be compelling evidence against a finding of continuity.  Put another way, despite the Veteran's allegation that he had hepatitis C since being tested in 1998, the Board finds that the 17 year gap between the appellant's discharge from his last stint on active duty and the first objective evidence of the claimed disorder weighs heavily against his claim.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period during which there was no clinical documentation of his low back condition).  

The Board notes that in his initial claim for service connection for hepatitis that was received in 1993, the Veteran alleged that his hepatitis had its onset in service in 1974.  However, as will be discussed below, a medical opinion of record found this to be an unlikely scenario.

The Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with jaundice and abdominal pain since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about symptoms he can observe, such as jaundice.  Id.

However, upon review of the claims file, the Board finds that these lay assertions that the claimant has had his current hepatitis and/or its residuals since service are not credible, as they are contrary to the contemporaneous medical records (such as the post-November 1974 service treatment records, including the January 1979 examination and June 1986 entry examination).  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).

Added evidence comes in that the August 1993 VA examiner, just 4 years after the Veteran's last period of active duty, specifically indicated that his laboratory testing was normal and did not reveal the presence of hepatitis B.  This weighs heavily against the lay assertion that the Veteran had experienced problems with hepatitis since separating from active duty in 1989.  

Under these circumstances, the Board gives more credence and weight to the lack of medical evidence, which does not show complaints, diagnoses, or treatment for the claimed disorder for 17 years following his separation from active duty in 1989, than any lay claims to the contrary.  Therefore, entitlement to service connection for hepatitis and/or residuals of hepatitis based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's currently diagnosed hepatitis A/B and C and an established injury, disease, or event during service including the viral hepatitis diagnosed at that time.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the one medical professional who has addressed the etiology of the Veteran's currently diagnosed hepatitis, namely the VA examiner in March 2008, after a review of the record on appeal and an examination of the Veteran, specifically opined that it was not related to service.  

The examiner diagnosed the Veteran with hepatitis C, but opined that he probably acquired hepatitis C virus through unprotected sex as that appears to be the most likely mode of transmission.  It is noted that the Veteran's representative contended at the Board hearing that the Veteran had a lot of promiscuous sexual contact during his first period on active duty, and suggested that this was the cause of the Veteran's hepatitis C.  The examiner did note that the Veteran had a history of unprotected sex, both remotely and recently (until approximately three years earlier).  However, he then opined that with regard to whether the Veteran's hepatitis C had its onset during the Veteran's first period, that it was unlikely that the Veteran would have recovered with no sequelae for this long a period of time (approximately 34 years since his original episode) if he had hepatitis C in 1974, particularly without treatment.  The examiner explained that he was unaware of any evidence to suggest that the virus could be present for 34 years or more without significant clinical manifestations.  The examiner added that he did not see any clear relationship between the Veteran's hepatitis of 1974 and his current manifestations of hepatitis (namely chronic fatigue, weakness and a positive viral load) which were attributable to hepatitis C.  

This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

As to the Veteran's and his representative's assertions that the claimant's hepatitis A/B and C were caused by his military service, including his in-service viral hepatitis, the Board acknowledges the fact that symptoms of hepatitis are observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  However, here, the Veteran has not described the occurrence of symptoms continuously since service, and as noted, he was found on several occasions not to have hepatitis following service.  As such, the Board does not find the various lay statements in support of the claims regarding having hepatitis or residuals of hepatitis due to military service to be sufficiently credible to establish that the Veteran's current hepatitis either began during or was otherwise caused by his military service.  

Furthermore, the Board finds more competent and credible the opinion by the April 2008 VA examiner that his hepatitis was not caused by his military service than the Veteran and his representative's lay claims, as it was based on medical experience and expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

As to the medical literature filed by the Veteran, the Board notes that medical article or treatise evidence may be used to meet the requirement for a medical nexus when, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. App. 509 (1998).  Moreover, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999); Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  

Here, the information submitted by the Veteran only contains generic information about hepatitis, but no medical evidence of record relates the generic statements about hepatitis to the Veteran's case, or in any way links the Veteran's hepatitis to his military service.  Therefore, the Board only affords this evidence limited probative value, as it is not supported by any definitive or concrete medical opinions.  In summary, the Board finds that even in light of this additional evidence, the April 2008 VA examiner's opinion that there is no relationship between the Veteran's current hepatitis and his military service still outweighs the evidence in support of a nexus.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (generic texts, which do not address the facts in this particular case with any degree of medical certainty, do not amount to competent medical evidence).  

Put another way, the generic/generalized evidence contained in the treatise along with the lay opinions cited above are outweighed by the findings of the April 2008 examiner, which was conducted by a medical professional who reviewed the complete claims file and furnished a rationale for his conclusions.  See Nieves- Rodriguez v. Peake, No. 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

Based on the discussion above, the Board also finds that service connection for hepatitis and/or residuals of hepatitis is not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

As to service connection based on the Veteran sustaining an injury while serving with a reserve component under 38 U.S.C.A. §§ 101(24), 106, 1110, 1131, the Board notes that hepatitis is a chronic disease process and not a disability caused by an injury.  The Board finds that entitlement to service connection for hepatitis and/or residuals of hepatitis based on any inactive duty for training (INACDUTRA) must also be denied.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303(a).  Further, because there is no evidence that hepatitis and/or residuals of hepatitis had its inception during any period of active duty for training (ACDUTRA) entitlement to service connection for hepatitis and/or residuals of hepatitis based on this service must also be denied.

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for hepatitis and/or residuals of hepatitis.  See 38 U.S.C.A. § 101(24), 1110, 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for hepatitis and/or residuals of hepatitis is reopened, and to that extent only, the appeal is granted.

Service connection for hepatitis and/or residuals of hepatitis is denied.
REMAND

As to the claims for earlier effective dates for the grant of service connection for right ear hearing loss and tinnitus, in February 2008 the Veteran filed a notice of disagreement with the effective dates assigned these newly service connected disabilities in the January 2008 rating decision.  See 38 C.F.R. § 20.201 (2011); Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002).  No further action was taken by the RO.  Therefore, the Board finds that these issues must be remanded for a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, these issues are REMANDED to the RO/AMC for the following action:

The RO/AMC should issue a statement of the case as to the claims for earlier effective dates for the grant of service connection for right ear hearing loss and tinnitus.  If the Veteran files a timely substantive appeal as to any of these issues, it should be returned for review by the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


